Citation Nr: 1147272	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  06-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left toe disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  The Veteran testified at a videoconference hearing before a Veterans Law Judge in July 2008.  A transcript of that proceedings has been associated with the claims file. 

The Board previously remanded this claim for further development in both August 2008 and August 2010.  Unfortunately, the Board has determined that further development is necessary.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a left toe disorder.  Unfortunately, a remand is again required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

In accordance with the Board's August 2010 remand the Veteran was afforded the opportunity for a VA examination in September 2010.  Unfortunately, the opinion expressed in the examiner's report is inadequate because it does not consider or address the Veteran's lay statements regarding in-service and post-service left toe symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by an examiner does not automatically render an opinion persuasive, rather, the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the law does not require treatment during service, only symptoms.  See 38 C.F.R. § 3.303(a) (2011) (stating that service connection is established based on review of the entire evidence of record, to include "all pertinent medical and lay evidence"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the lay person is competent to identify the medical condition, is reporting on contemporaneous medical diagnosis, or described symptoms that support a later diagnosis by a medical professional).

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the evidence of record is insufficient for the Board to render a decision on the claim.  Accordingly, a remand is necessary to obtain a medical opinion that is adequate for rating purposes.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, the Board finds that a remand is necessary to afford the Veteran additional VA examinations. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the El Paso VA Medical Center and request all medical records pertaining to the Veteran from April 2007 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should obtain an appropriate VA examination, if possible, from a different medical examiner than provided the September 2010 examination, to determine the etiology of the Veteran's current left toe disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  Following a thorough evaluation the examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left toe disorder began in or is related to active service.  A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Because the Veteran is competent to report the onset of pain and other symptomatology referable to his left toe while in service the examiner must specifically address the Veteran's report of any manifestations during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


